Title: To Thomas Jefferson from Levi Lincoln, 10 September 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Worcester Sept. 10th 1803
          
          Your favor of the 30th ulto. was duly recd. I have to reproach myself with a neglect in not having written. My journey from washington to worcester was rather fatiguing. The weather was extreamly hot, & the roads dusty. I was melted with the one, & actually buried by the other. Their joint effects greatly injured my eyes. They have become stronger; It has been with difficulty, that I have endured the rays of the sun, or the blaze of a candle flame—My family were healthy & happy on my arrival. They have experienced a distressing reverse. The disentery has raged in many places, and in some of our towns more mortally, than has the yellow fever in the devoted cities. It prostrated for a time almost my whole family, robbed me of a fine son, but spared others less severely attacked, and my eldest daughter, who, for several days, was but the subject of a feeble hope. I have much to be grateful for, especially, that I was with them a [Sharer] of their troubles, & some support & comfort to them, in their afflictions. The survivors have got about, are recovering their strength, but are as yet feeble & sorrowful—The natural anxiety awakened by my own, & the greater sufferings of others from this cruel disorder, has confined me at home since its first appearance—There have been instances of a mother, and her four, or five children falling victims to it in the course of a few days. An apology is due, for thus troubling you with the gloomy incidents of a private nature. They are stated as reasons for my being less correctly informed of the feelings sentiments & opinions of the people on public affairs in this quarter then I otherwise should have been— 
          Previous to my being in washington which I will endeavour shall be by the begining of the next month, I shall spend a few days in Boston & will pay particular attention to the subject of the letter you did me the honor of enclosing. 
          
          Louisiana has been much the subject of attention & remark with both parties. Republicans are, I beleive, universally pleased with the purchase, indeed, many of them are more than pleased with it. Federalists are vexed, disappointed, mortified, enraged. Some among them however consider its acquistion, as of very great importance to the U.S. giving brilliancy & credit to the administration & have candor enough explicitly to acknowledge it—Mr Granger on his way from Boston has just left me, he thinks one half the federalists approve of the cession. I am satisfied he is mistaken, & greatly overates the number. In the proportion to the wisdom & utility of a republican measure will be their malignity & opposition generally—You have probably seen the mad & vulgar rantings, in many of the federal papers, on this subject—The same, & other stuff, I find the tools of the party are retailing out, and endeavouring to spread among the people; but I beleive without any effect—Our County Court, which are now together & have been in session the whole of this week, has convened here, upwards of thirty lawyers, with many magistrates & other characters of consideration in society, from various parts of the Country—The Uniform Expression of the federal part of them, I am informed, is that the navigation of the Mississippi is important, but that it was ours before the late treaty, That the cession of Louisiana will prove very injurious to U.S. that they are too extensive already, containing more territory than we know what to do with, can dispose of, or Govern, that the [said?] country, is principally a sunken swamp of no value, that the residue will draw from the existing states their useful inhabitants, subject us to expence & trouble & finally become independent &C &C—I understand Stedman, our new Member for the next Congress, Hastings & Foster, whom you know, with many such characters, whom I hope you never will know are labouring to empress these sentiments on the minds of the people. From hence I am satisfied the ratification of the treaty, & a provision for its execution will meet with every obstacle in the power of the opposition. I have not heard from an individual of the party, or seen in their papers one syllable on the constitutionality of the measure, yet I am confident they mean to take that ground, and promise themselves the more success from its being concealed, or held in reserve untill the action shall have progressed. The Govt: and its friends ought to be prepared to establish the right to purchase and possess under the Constitution previous to its amendment—If it can be ascertained That this ground is to be taken, would it not be left for the Executive to preoccupy, & fortify it, in its communication to Congress? This mode may have a tendency to disconnect the enemy in degree, deprive them of the opportunity of originating objections, give direction & weight to the supporters of the measure, & evince that the subject has been viewed by the Executive in all its various aspects & possible bearings—I have not a decided opinion on the subject, But these ideas occuring, I have taken the liberty to submit them. Your proposed mode of amending the constitution appears to me the safest, & the freest from difficulty & exception of any I had contemplated—I have the honor to be most respectfully yours—
          
            
              Levi Lincoln
            
          
        